FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                             JUN 2 1 2012
                                                                               Clerk, U.S. District & Bankruptcy
                                                                              Courts for the District of Columbia
                                              )
William Hugh Collington,                      )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )         Civil Action No.      12 1017
                                              )
Department ofHuman Resources et al.,          )
                                              )
       Defendants.                            )
                                              )


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff is a District of Columbia resident suing Ricco Harris, Director of the

Community for Creative Non-Violence ("CCNY") located in the District, "for mental anguish,

violation of my civil rights and the tort of 'conversion."' Compl. at I. Although plaintiff also

names the District's Department of Human Resources and Department of Human Services as

defendants, the complaint's rambling allegations implicate only Harris in any wrongdoing.
Plaintiff alleges that during a verbal exchange with Harris on May 26, 20 II, he requested to be

excused from an apparent curfew set by CCNY's homeless shelter to attend to his "$400 new

used-car," but Harris "ignored [plaintiffs] request ... and call[ed] #9II the D.C. Protective

Police to have [plaintiff] forcibly evicted from [his] car and imprison[ed]." !d. at I-2. Plaintiff

states, inter alia, that Harris' "legal right was to have me evicted from the shelter but not from

my own car." !d. at 3. Plaintiff appears to blame Harris for the subsequent loss of his personal

property, including his birth certificate and social security card, while also accusing Harris of

using his personal property. See id. at 2. He seeks $200,000 in damages. !d. at 4.

        The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because plaintiff and Harris reside in the District. See Bush v. Butler, 52 I F. Supp.

2d 63, 7I (D.D.C. 2007) ("For jurisdiction to exist under 28 U.S.C. § I332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of

the same state as any defendant.") (citations omitted). 1 A separate Order of dismissal

accompanies this Memorandum Opinion.




                                                United States District Judge
Date: June      /   ~ 20I2




        1
            Plaintiffs recourse may lie, if at all, in the Superior Court of the District of Columbia.

                                                     2